      Case 1:20-cv-04809-TCB Document 75 Filed 12/07/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


CORECO JA’QAN PEARSON,
VIKKI TOWNSEND
CONSIGLIO, GLORIA KAY
GODWIN, JAMES KENNETH
CARROLL, CAROLYN HALL
FISHER,
CATHLEEN ALSTON LATHAM
and BRIAN JAY VAN GUNDY
                    Plaintiffs,             CIVIL ACTION FILE

vs.                                         NO. 1:20-cv-4809-TCB
BRIAN KEMP, in his official
capacity as Governor of Georgia,
BRAD RAFFENSPERGER,
in his official
capacity as Secretary of State and
Chair of the Georgia State
Election Board, DAVID J.
WORLEY, in his official capacity
as a member of the Georgia State
Election Board, REBECCA N.
SULLIVAN, in her
official capacity as a member of
the Georgia State Election Board,
MATTHEW MASHBURN, in his
official capacity as a member of
the Georgia State Election Board,
and ANH LE, in her official
capacity as a member of the
Georgia State Election Board,

                    Defendants,


DEMOCRATIC PARTY OF
GEORGIA, INC., DSCC, DCCC,
JOHN MANGANO, ALICE
O’LENICK, BEN
SATTERFIELD, WANDY
TAYLOR, and STEPHEN DAY,
                 Intervenors.
        Case 1:20-cv-04809-TCB Document 75 Filed 12/07/20 Page 2 of 2




                                    JUDGMENT

      This action having come before the court, Honorable Timothy C. Batten, Sr.,

United States District Judge, for consideration of defendant’s and the intervenor

defendant’s motions to dismiss, and the court having granted said motions, it is

      Ordered and Adjudged that the action be, and the same hereby is, dismissed.

Dated at Atlanta, Georgia, this 7th day of December, 2020.

                                                       JAMES N. HATTEN
                                                       CLERK OF COURT


                                                 By:    s/ D. Barfield
                                                         Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
December 7, 2020
James N. Hatten
Clerk of Court

By:   s/ D. Barfield
      Deputy Clerk
